The Court

allowed the special demurrers; and gave leave to plead over. They said that the third plea to the second breach, and the issue on the third plea, brought up the whole question whether a guardian was liable for not passing an account charging himself with the money in his hands as administrator; as to which the court, by request, intimated an opinion in the affirmative. The law limits a time for the passing the account, and the guardian’s duty is to place the money in the proper custody, charging himself with it as guardian, in the due course of accounting. They stated that this was their view of the question put to them, though they decided the ease at present on the pleadings.